DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 31-35 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 31 is drawn to a system comprising a filter system positioned between the at least one electrode and the signal generator and configured to remove the unintended electric waveform.  Claim 9 and claim 31 are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed in claim 9 does not require the particulars of the subcombination as claimed in claim 31 because it is a system for neural stimulation with a plurality of electrodes with no filter. The subcombination has separate utility such as a system for signal generation creating an intended and unintended electric waveform and a filter system positioned between the at least one electrode and the signal generator and configured to remove the unintended electric waveform.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9 line 5 Applicant wrote “comprising the plurality of wires” when it would appear as though Applicant may have meant to write --comprising another set of a plurality of wires--.  
In claim 9 line 7 Applicant wrote “the signal generator, wherein the signal generator” when it would appear as though Applicant may have meant to write -- wherein the signal generator--.  
In claim 9 line 11 Applicant wrote “the plurality of electrodes, each electrode of the plurality” when it would appear as though Applicant may have meant to write -- each electrode of the plurality--.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 22, 23, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al. (US 6,600,956) in view of Biele et al. (US 9,517,347).

In regard to Claim 9:(Currently Amended) 
a lead (Figs. 1A & 3 Items 19, 30 and 37) configured to couple a plurality of electrodes (Figs. 1 & 3 Items 18, 18A and 18B i.e. components 13-15) to a signal generator (Figs. 1 & 3 Items 19, 30 and 37 & Par. [0044] e.g. signal generator not shown), the lead (Figs. 1A & 3 Items 19, 30 and 37) comprising a primary unit (Figs. 1 & 3 Items 18A) comprising a winding of a plurality of wires (Figs. 1 & 3 Items 13 i.e. connected to wires of lead) and a secondary unit (Figs. 1 & 3 Items 18B) comprising the plurality of wires (Figs. 1 & 3 Items 14 i.e. connected to wires of lead); [[a]] the signal generator (Figs. 1 & 3 Items 19, 30 and 37 & Par. [0044] e.g. signal generator not shown), one of the plurality of wires (Figs. 1 & 3 Items 13-15 i.e. connected to wires of lead), and wherein each of the plurality of electrodes (Figs. 1 & 3 Items 13-15) 
	However Maschino does not explicitly disclose wherein each unit is tuned to a different resonance frequency band and wherein the signal generator is configured to generate a waveform having a plurality of frequency bands and provide the waveform to [[a]] the primary unit and each electrode configured to be operated at a respective different resonance frequency band; is configured to be selectively activated to transfer electric energy based on the respective different resonance frequency band.
	Biele teaches controllable electrodes that are tuned  to a different resonance frequency band (Figs. 25-27 Items Ch1-3 & Col. 19 Lines 21-37 i.e. 100Hz-1000Hz ) and wherein the signal generator is configured to generate a waveform having a plurality of frequency bands (Figs. 1, 21 & 25-27 Items 106 or 204, 202, or 200 & Ch1-3 & Col. 19 Lines 21-37 i.e. 100Hz-1000Hz )and provide the waveform to [[a]] one group of electrodes (Figs. 25-27 Items Ch1-3) and each electrode is configured to be operated at a (Figs. 25-27 Items Ch1-3 & Col. 19 Lines 21-37 i.e. 100Hz-1000Hz ); further each electrode is able to be configured to be selectively activated to transfer electric energy based on the respective different resonance frequency band (Figs. 25-27 Items Ch1-3 & Col. 19 Lines 21-37 i.e. 100Hz-1000Hz ).
	It would have been obvious at the time of filing of the invention to have combined the known Circumneural electrode Assembly with an un-shown signal generator with the known Implantable pulse generator that generates stimulation signals for a human body of Biele as doing so would have yielded the obvious results of an increase in electrode stimulation control.  

In regard to Claim 10: (Currently Amended) 
Modified Maschino further discloses the system of claim 9, wherein [[the]] a mechanical attachment between the primary unit transmission and the secondary unit transmission facilitates a stable inductive or capacitive coupling of [[the]] electric energy from the signal generator to the plurality of electrodes leads without a direct faradaic connection between the signal generator and the plurality of electrodes (Biele: Figs. 1, 21 & 25-27 Items 106 or 204, 202, or 200 i.e. external signal generation and charging capable).

Claim 12. (Cancelled)

Claims 14 - 21. (Cancelled)





Modified Maschino further discloses the system of claim 9, wherein the lead further comprises an insulating cable housing surrounding a plurality of coupled metallic conductors (Maschino: Figs 1, 3 & 4a Items 37 and 52).

In regard to Claim 23: (New)
Modified Maschino further discloses the system of claim 22, wherein the plurality of coupled metallic conductors are coupled together by at least one of an electro-magnetic coupling, an inductive coupling, or a capacitive coupling (Maschino: Figs 1, 3 & 4a Items 37 and 52 i.e. electro-magnetic coupling occurring).

In regard to Claim 26: (New)
Modified Maschino further discloses the system of claim 9, wherein the system is configured to at least one of prevent, remove, reduce, or minimize noise in the waveform (Biele: Fig. 1 Item 102 & Cols. 13-14 Lines 59 -8 i.e. LC circuit reduces noise).

In regard to Claim 27: (New)
Modified Maschino further discloses the system of claim 9, wherein the waveform is at least one of a voltage controlled waveform, a current controlled waveform, a biphasic waveform, or a monophasic waveform (Biele: Figs. 23-27 i.e. pulsed waveforms).





Modified Maschino further discloses the system of claim 9, wherein the plurality of electrodes are configured to establish an electrode/electrolyte interface with a portion of a patient's body surrounding a nerve (Maschino: Figs 1, 3 & 4a Items 10 & 50).

In regard to Claim 30: (New)
Modified Maschino further discloses the system of claim 9, wherein the plurality of electrodes comprise at least a nerve shaping electrode, an electrode array, a spiral electrode, a cuff electrode, a Huntington style electrode, a co-linear placed spinal cord stimulation electrode, a deep brain stimulation electrode, a disk electrode, an intra-muscular electrode, or an intra-fascicular electrode (Maschino: Figs 1, 3 & 4a Items 10 & 50).

Claims 31-35 (Restricted)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al. (US 6,600,956) in view of Biele et al. (US 9,517,347) and further in view Yasuda (US 5,561,239).

In regard to Claim 13: (Currently Amended)
Modified Maschino discloses system of claim [[12]] 9. 
However  Modified Maschino  does not explicitly disclose wherein an inductive coupling between the primary unit and the secondary unit 

It would have been obvious at the time of filing of the invention to have combined the known to have combined the known Circumneural electrode Assembly as disclosed by Maschino with the known teaching of using a coil winding ratio for amplification as taught by Yasuda as doing so would have yielded the obvious results of an increase in amplification (Fig. 1 Item 1 & Col. 2 Lines 3-6).  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al. (US 6,600,956) in view of Biele et al. (US 9,517,347).

In regard to Claim 24: (New)
Modified Maschino discloses the system of claim 23.  
However,  Modified Maschino is vague in its disclosure of wherein the coupling is mostly a capacitive coupling and the coupled metallic conductors further comprise a plurality of passivized metallic sheets separated by at least one dielectric substance.
It would have been an obvious matter of design choice to have designed the coupling to have been mostly capacitive including the required plurality of passivized metallic sheets separated by at least one dielectric substance since Applicant has not disclosed that using mostly a capacitive coupling solves any stated problem or is for any particular purpose and it would Appear based on Applicants claim 25 that the invention would perform equally well with a mostly inductive coupling.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al. (US 6,600,956) in view of Biele et al. (US 9,517,347).


Modified Maschino discloses the system of claim 23. 
However,  Modified Maschino is vague in its disclosure of wherein the coupling is mostly an inductive coupling and the coupled metallic conductors are at least one of wound around each other or positioned close to each other as a loop to form a transformer.
It would have been an obvious matter of design choice to have designed the coupling to have been mostly inductive including the required loops since Applicant has not disclosed that using mostly an inductive coupling solves any stated problem or is for any particular purpose and it would Appear based on Applicants claim 24 that the invention would perform equally well with a mostly capacitive coupling.  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al. (US 6,600,956) in view of Biele et al. (US 9,517,347).

In regard to Claim 29: (New)
Modified Maschino discloses the system of claim 28, including a way of reducing noise (Biele: Fig. 1 Item 102 & Cols. 13-14 Lines 59 -8 i.e. LC circuit reduces noise).  
However, Modified Maschino is vague in its disclosure of wherein the first unit and the second unit are configured to remove noise at the electrode/electrolyte interface and/or between contacts of the plurality of electrodes.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the first and second unit to remove noise at the electrode/electrolyte interface and/or between contacts of the plurality of electrodes since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-11, 13, & 22-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please see attached form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
11/19/2021